Mollison, Judge:
This case has been submitted for decision upon stipulation of counsel to the effect that the market values or the *696prices at the time of exportation to the United States of the merchandise covered by the appeal for reappraisement herein at which such or similar merchandise was freely offered for sale for home consumption to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, including the costs of all containers and coverings of whatever nature and all other costs, charges, and expenses incident to placing the merchandise in condition packed, ready for shipment to the United States, were the appraised values, set forth in German deutschemarks per dozen, as shown in red ink on the invoices, less 20 per centum, less 3 per centum, packed, and that the export values thereof, as defined in section 402 (d) of the Tariff Act of 1930, were no higher than the said values.
On the agreed facts I find foreign value, as that value is defined in section 402 (c), as amended, of the Tariff Act of 1930, to be the proper basis for the determination of the values of the merchandise involved, and that such value as to each item is the appraised value set forth in German deutschemarks per dozen, as shown in red ink on the invoices, less 20 per centum, less 3 per centum, packed.
Judgment will issue accordingly.